      Case 2:18-cv-00757-MHT-CSC Document 70 Filed 06/11/21 Page 1 of 2




      IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


TRACY MAXWELL,                             )
                                           )
        Plaintiff,                         )
                                           )            CIVIL ACTION NO.
        v.                                 )              2:18cv757-MHT
                                           )                   (WO)
DR. W. RAHMING [M.D.],                     )
et al.,                                    )
                                           )
        Defendants.                        )

                                     OPINION

       Pursuant to 42 U.S.C. § 1983, plaintiff filed this

lawsuit asserting that he was denied adequate medical

care     for    chest        pain    and       a    heart       blockage     while

incarcerated         at    Kilby     Correctional           Facility.            This

lawsuit is now before the court on the recommendation of

the    United       States     Magistrate          Judge    that    defendants’

motions to dismiss be granted with prejudice to the

extent       they    seek      dismissal           of    this    case      due    to

plaintiff’s failure to properly exhaust an institutional

administrative remedy prior to filing suit.                             There are

no     objections         to   the     recommendation.                  After      an
   Case 2:18-cv-00757-MHT-CSC Document 70 Filed 06/11/21 Page 2 of 2




independent and de novo review of the record, the court

concludes   that    the   magistrate      judge’s     recommendation

should be adopted.

    An appropriate judgment will be entered.

    DONE, this the 11th day of June, 2021.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE
